IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
OZELIA HICKS,
Plaintiff,
Vv. Civil Action No. 3:19CV772

JEFFREY KATZ, et al.,

Defendant.

MEMORANDUM OPINION

Ozelia Hicks, a Virginia inmate, submitted this civil action
and applied to proceed in forma pauperis. The pertinent statute
provides:

In no event shall a prisoner bring a civil action

[in forma pauperis] if the prisoner has, on 3 or more

prior occasions, while incarcerated or detained in any

facility, brought an action or appeal in a court of the

United States that was dismissed on the grounds that it

is frivolous, malicious, or fails to state a claim upon

which relief may be granted, unless the prisoner is under

imminent danger of serious physical injury.
28 U.S.C. § 1915(g). Hicks, a frequent litigant in this Court,
has at least four actions or appeals that have been dismissed as

frivolous, malicious or for failure to state a claim upon which

relief could be granted. See Hicks v. Clements, No. 3:17CV851,

 

2018 WL 5798531, at *3 (E.D. Va. Nov. 5, 2018); Hicks v. Khawaja,
No. 3:17CV853, 2018 WL 3130395, at *3 (E.D. Va. June 26, 2018);
Hicks v. Darron, No. 3:17CV807, 2018 WL 3059603, at *3 (E.D. Va.

June 20, 2018); Hicks v. Payne, No. 3:17CV805, 2018 WL 3059602, at
*3 (E.D. Va. June 20, 2018). Hicks’s current complaint does not
demonstrate that he is in imminent danger of serious physical harm.
Accordingly, this Court will dismiss the action without
prejudice. If Hicks wishes to litigate this action he may refile
it accompanied by the full $400.00 filing fee.
The Clerk of the Court is directed to send a copy of this
Memorandum Opinion to Hicks.

It is so ORDERED.

/s/ fel?

Robert E. Payne

Senior United States District Judge
Date: Voeveslue [25 Zoe

Richmond, Virginia
